Exhibit (h)(4) Fund Accounting Agreement between Registrant and UMB Funds Services Exhibit (h)(4) FUND ACCOUNTING SERVICES AGREEMENT This AGREEMENT (“Agreement”) is made as of October 1, 2010 by and between American Independence Funds Trust (the “Trust”), a Delaware statutory trust, and UMB Fund Services, Inc. a Wisconsin corporation (“UMB”). WHEREAS, the Trust is a management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, shares of beneficial interest in the Trust (the “Shares”) are divided into separate series as are listed on Schedule A hereto and any additional series the Trust and UMB may agree upon and include on Schedule A as such Schedule may be amended from time to time (each, along with any series which may in the future be established, a “Fund,” collectively, the “Funds” ); and WHEREAS, the Trust wishes to employ UMB to serve as its fund accountant on behalf of the Funds; and WHEREAS, UMB wishes to provide such services to the Funds under the conditions set forth below; NOW, THEREFORE, in consideration of the promises and mutual covenants contained in this Agreement, the Trust and UMB agree as follows: 1. APPOINTMENT. The Trust hereby appoints UMB as fund accountant to perform those services described in this Agreement for the Funds. UMB shall act under such appointment and perform the obligations thereof in accordance with the Trust’s current registration statement and as required by applicable federal laws and regulations upon the terms and conditions hereinafter set forth. The appointment shall begin at a time mutually agreed upon by the parties. 2. DOCUMENTATION. The Trust will furnish from time to time the following documents: A. Each resolution of the Board of Trustees of the Trust authorizing the original issue of the shares of the Funds; B. Each Registration Statement filed with the Securities and Exchange Commission (the “SEC”) and amendments thereof; C. A certified copy of the Agreement and Declaration of Trust and the Bylaws of the Trust and each amendment thereto; 2 D. Certified copies of each resolution of the Board of Trustees authorizing officers to give instructions to UMB; E. Copies of all agreements with service providers on behalf of the Funds, including advisory agreements, sub-advisory agreements, underwriting and dealer agreements and custody agreements in effect; F. Copies of all policies and procedures adopted by the Board of Trustees, including the Trust’s Compliance Program adopted pursuant to Rule 38a-1 under the 1940 Act (the “Compliance Program”); G. Copies of any or all deficiency letters or other correspondence resulting from examinations, audits or reviews conducted by the SEC, the Financial Industry Regulatory Authority (“FINRA”) or any other administrative or regulatory body, whether governmental or private; H. All Notices of and Proxy materials related to any Annual or Special Meetings of Shareholders of the Trust, including any that proposed the merger, reorganization or liquidation of a Fund; I. Such other certificates, documents or opinions that UMB may, in its discretion, deem necessary or appropriate in the proper performance of its duties; and J. The Trust shall furnish UMB with written copies of any amendments to, or changes in, any of the items referred to in this Paragraph 2 immediately upon such amendments or changes becoming effective. In addition, the Trust agrees that no amendments or changes will be made to the Trust’s prospectuses or statement of additional information, or the Compliance Program, which might have the effect of changing the procedures employed by UMB in providing the services agreed to hereunder or which amendment might affect the duties of UMB hereunder unless the Trust first obtains UMB’s approval of such amendments or changes, which approval shall not be withheld unreasonably. 3. ACCOUNTING SERVICES A. Subject to the direction and control of the Board of Trustees of the Trust and utilizing information provided by the Trust and its current and prior agents and service providers, UMB shall perform the accounting services to the Trust detailed in Paragraphs 4 and 5 and in Schedule B to this Agreement. UMB shall also perform such other accounting services for the Trust and each of the Funds that are mutually agreed upon by the parties from time to time, for which the Trust will pay UMB the amounts agreed upon between them. B. The Trust’s Board of Trustees and the Funds’ investment adviser(s) have and retain primary responsibility for all compliance matters relating to the Funds including, but not limited to, compliance with the 1940 Act, the Internal Revenue Code of 1986, as amended, the USA PATRIOT ACT of 2001, the Sarbanes Oxley Act of 2002 and the policies and limitations of each Fund as set forth in the prospectus and statement of additional information. UMB’s monitoring and other functions hereunder shall not relieve the Board of Trustees and the investment adviser(s) of their primary day-to-day responsibility for assuring such compliance. 3 4. CALCULATION OF NET ASSET VALUE Subject to the direction and control of the Board of Trustees of the Trust, UMB will calculate the net asset value of each of the Funds and the per share net asset value of each of the Funds, in accordance with the Trust's current prospectus and statement of additional information, once daily as of the time selected by the Trust's Board of Trustees. UMB will maintain and keep current the general ledger for the Funds, recording all income and expenses, capital share activity and security transactions of the Funds. UMB will prepare and maintain a daily valuation of all securities and other assets of the Funds in accordance with instructions from a designated officer of the Trust and in the manner set forth in the Trust's current prospectus and statement of additional information. In obtaining valuations of the securities for the Funds, UMB may contract with, and rely upon market quotations provided by, outside services. 5. PAYMENT OF TRUST EXPENSES UMB shall process each request received from the Trust or its authorized agents for payment of the Funds’ expenses. Upon receipt of written instructions signed by an officer or other authorized agent of the Trust, UMB shall prepare payments in the appropriate amounts which shall be approved by an authorized officer of the Trust and remitted to the appropriate party. The Trust shall approve each payment of the Funds’ expenses prior to UMB’s payment of the expense. GENERAL 6. RECORD RETENTION AND RETURN A. UMB shall keep and maintain on behalf of the Trust all books and records which the Trust is, or may be, required to keep and maintain by applicable laws, rules and regulations, including but not limited to records required by Section 31(a) of the 1940 Act and the rules thereunder, as the same may be amended from time to time, pertaining to the various functions performed by UMB and not otherwise created and maintained by another party pursuant to contract with the Trust. Where applicable, such records shall be maintained by UMB for the periods and in the places required by Rules 31a-1 and 31a-2 under the 1940 Act. The retention of such records and other data created and maintained pursuant to this Agreement shall be at the expense of the Trust. All such records shall be the property of the Trust at all times and shall be available during regular business hours for audit and inspection by the Trust or its agents upon reasonable request, or any regulatory agency having authority over the Trust. B. UMB may at its option at any time, and shall promptly upon the Trust’s reasonable request, turn over to the Trust and cease to retain the Trust’s files, records and documents created and maintained by UMB pursuant to this Agreement which are no longer needed by UMB in the performance of its services or for its legal protection. If not so turned 4 over to the Trust, such documents and records will be retained by UMB for at least six years from the year of creation. 7. DATA ACCESS AND PROPRIETARY INFORMATION. The Trust acknowledges that the data bases, computer programs, screen formats, report formats, interactive design techniques, and documentation manuals furnished to the Trust by UMB as part of the Trust’s ability to access certain Trust-related data (“Customer Data”) maintained by UMB on data bases under the control and ownership of UMB or another third party (“Data Access Services”) constitute copyrighted, trade secret, or other proprietary information (collectively, “Proprietary Information”) of substantial value to UMB or other third party. In no event shall Proprietary Information be deemed Customer Data. The Trust agrees to treat all Proprietary Information as proprietary to UMB and further agrees that it shall not divulge any Proprietary Information to any person or organization except as may be provided hereunder. 8. COOPERATION WITH OTHER PARTIES. A. UMB shall cooperate with the Trust's independent public accountants and shall take all reasonable action in the performance of its obligations under this Agreement to assure that the necessary information is made available to such accountants for the expression of their opinion where required for any document for the Trust. B. The Trustees of the Trust shall cause the officers, trustees, investment adviser(s) and sub-advisers, legal counsel, independent accountants, administrator, transfer agent, custodian and other service providers and agents, past or present, for the Funds to cooperate with UMB and to provide UMB with such information, documents and advice relating to the Funds and the Trust as necessary and/or appropriate or as requested by UMB, in order to enable UMB to perform its duties hereunder. Fees charged by such persons shall be an expense of the Trust. 9. SPECIAL SERVICES AND REPORTS AND EXCEPTION PROCESSING. A. UMB may provide special services and reports with respect to the Trust, subject to an additional charge as detailed in Schedule B, or such other services and reports as may be reasonably requested by the Trust or the Trust’s investment adviser, which may result in an additional charge, the amount of which shall be agreed upon between the parties. B. UMB may provide exception processing upon the request of the Trust or the Trust’s investment adviser, which may result in an additional charge, the amount of which shall be agreed upon between the parties. Exception processing includes, but is not limited to, processing which: (i) requires UMB to use methods and procedures other than those usually employed by UMB to perform its obligations under this Agreement; (ii) involves the provision of information to UMB after the commencement of the nightly processing cycle of UMB’s fund accounting system; or 5 (iii) requires more manual intervention by UMB, either in the entry of data or in the modification or amendment of reports generated by UMB’s, fund accounting system than is usually required. C. Instructions / Certain Procedures, etc. UMB shall be protected in acting upon any document that it reasonably believes to be genuine and to have been signed or presented by the proper person or persons. UMB will not be held to have notice of any change of authority of any officers, employees or agents of the Trust until receipt of actual notice thereof from the Trust.
